NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-SEP-2020
                                            09:43 AM

                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


      OLGA VLADIMIROVNA BORDENYUK, Petitioner-Appellant, v.
                 THE ESTATE OF KAREN I. STIRLING,
      whose full name is KAREN INGALLS STIRLING, DECEASED,
                        Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CASE NO. 2LP181000109)


                      ORDER DISMISSING APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1) On July 10, 2020, self-represented Applicant-
Appellant Olga Vladimirovna Bordenyuk (Bordenyuk) filed the
notice of appeal;
           (2) On July 17, 2020, the circuit court clerk filed the
record on appeal, and the appellate clerk notified the parties
that the statement of jurisdiction and opening brief were due on
or before July 27, 2020, and August 26, 2020, respectively;
           (3) Bordenyuk did not file either document or request
an extension of time;
           (4) On September 4, 2020, the appellate clerk notified
Bordenyuk that the time for filing the statement of jurisdiction
and opening brief had expired, the matter would be called to the
court's attention on September 14, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

of Appellate Procedure Rules 12.1(e) and 30, and Bordenyuk could
request relief from default by motion; and
          (5) Bordenyuk took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, September 28, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2